

113 HR 3531 IH: Creating Access to Rehabilitation for Every Senior (CARES) Act of 2013
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3531IN THE HOUSE OF REPRESENTATIVESNovember 19, 2013Mr. Renacci (for himself, Mr. Price of Georgia, Mr. Webster of Florida, Mr. Kelly of Pennsylvania, Mr. Stivers, Mr. Carney, Mr. Barber, Ms. Fudge, Mr. Bucshon, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to eliminate the 3-day prior hospitalization requirement for Medicare coverage of skilled nursing facility services in qualified skilled nursing facilities, and for other purposes.1.Short titleThis Act may be cited as the Creating Access to Rehabilitation for Every Senior (CARES) Act of 2013.2.Elimination of Medicare 3-day prior hospitalization requirement for coverage of skilled nursing facility services in qualified skilled nursing facilities(a)In generalSubsection (f) of section 1812 of the Social Security Act (42 U.S.C. 1395d) is amended to read as follows:(f)Coverage of extended care services without a 3-Day prior hospitalization for qualified skilled nursing facility(1)In generalEffective for extended care services furnished pursuant to an admission to a skilled nursing facility that occurs more than 90 days after the date of the enactment of the Creating Access to Rehabilitation for Every Senior (CARES) Act of 2013, coverage shall be provided under this part for an individual for such services in a qualified skilled nursing facility that are not post-hospital extended care services.(2)Continued application of certification and other requirements and provisionsThe requirements of the following provisions shall apply to extended care services provided under paragraph (1) in the same manner as they apply to post-hospital extended care services:(A)Paragraphs (2) and (6) of section 1814(a), except that the requirement of paragraph (2)(B) of such section shall not apply insofar as it relates to any required prior receipt of inpatient hospital services.(B)Subsections (b)(2) and (e) of this section.(C)Paragraphs (1)(G)(i), (2)(A), and (3) of section 1861(v).(D)Section 1861(y).(E)Section 1862(a)(18).(F)Section 1866(a)(1)(H)(ii)(I).(G)Subsections (d) and (f) of section 1883.(H)Section 1888(e).(3)Qualified skilled nursing facility defined(A)In generalIn this subsection, the term qualified skilled nursing facility means a skilled nursing facility that the Secretary determines—(i)subject to subparagraphs (B) and (C), based upon the most recent ratings under the system established for purposes of rating skilled nursing facilities under the Medicare Nursing Home Compare program, has an overall rating of 3 or more stars or a score of 4 stars or higher on the individual quality domain or on the staffing quality domain; and(ii)is not subject to a quality-of-care corporate integrity agreement (relating to one or more programs under this Act) that is in effect with the Inspector General of the Department of Health and Human Services and that requires the facility to retain an independent quality monitor.The Secretary may make a determination under clause (ii) based upon the most current information contained in the website of the Inspector General.(B)Waiver of ratings to ensure accessThe Secretary may, upon application, waive the requirement of subparagraph (A)(i) for a skilled nursing facility in order to ensure access to extended care services that are not post-hospital extended care services in particular underserved geographic areas.(C)Grace period for correction of ratingsIn the case of a skilled nursing facility that qualifies as a qualified skilled nursing facility for a period and that would be disqualified under subparagraph (A)(i) because of a decline in its star rating, before disqualifying the facility the Secretary shall provide the facility with a grace period of 1 year during which the facility seeks to improve its ratings based on a plan of correction approved by the Secretary.(D)Holding beneficiaries harmless in case of disqualification of a facilityIn the case of a skilled nursing facility that qualifies as a qualified skilled nursing facility for a period and that is disqualified under subparagraph (A), such disqualification shall not apply to or affect individuals who are admitted to the facility at the time of the disqualification..(b)MedPAC study of cost of implementationThe Medicare Payment Advisory Commission shall conduct a study of, and submit a report to Congress and the Secretary of Health and Human Services on, the cost of impact of the amendment made by subsection (a), no later than June 1, 2016.